     Case 1:16-md-02742-PKC Document 723
                                     722 Filed 07/13/20
                                               07/10/20 Page 1 of 21




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


IN RE SUNEDISON, INC. SECURITIES
LITIGATION                                 Civil Action No. 1:16-md-2742



KEARNY INVESTORS S.À.R.L., POWELL
INVESTORS L.P., and POWELL INVESTORS II    Civil Action No. 1:16-cv-09566-PKC
LIMITED PARTNERSHIP,

                       Plaintiffs,

     vs.

GOLDMAN SACHS & CO., DEUTSCHE BANK
SECURITIES INC., J.P. MORGAN
SECURITIES LLC, MACQUARIE CAPITAL
(USA) INC., MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED,
MORGAN STANLEY & CO. LLC, ANTONIO R.
ALVAREZ, PETER BLACKMORE, AHMAD
CHATILA, CLAYTON DALEY, JR.,
EMMANUEL HERNANDEZ,
GEORGANNE C. PROCTOR, STEVEN
TESORIERE, MARTIN TRUONG, JAMES B.
WILLIAMS, BRIAN WUEBBELS, and RANDY
H. ZWIRN,


                       Defendants.


CANYON CAPITAL ADVISORS LLC,
CANYON BALANCED MASTER FUND, LTD.,         Civil Action No. 1:16-cv-09171-PKC
CANYON CAPITAL ARBITRAGE MASTER
FUND, LTD., CANYON-GRF MASTER FUND
II, L.P., CANYON VALUE REALIZATION
FUND, L.P., and THE CANYON VALUE
REALIZATION MASTER FUND, L.P.,

                       Plaintiffs,

           vs.
       Case 1:16-md-02742-PKC Document 723
                                       722 Filed 07/13/20
                                                 07/10/20 Page 2 of 21




 ANTONIO R. ALVAREZ, PETER
 BLACKMORE, AHMAD CHATILA, CLAYTON
 DALEY JR., EMMANUEL HERNANDEZ,
 GEORGANNE PROCTOR, STEVEN
 TESORIERE, MARTIN TRUONG, JAMES B.
 WILLIAMS, BRIAN WUEBBELS, RANDY H.
 ZWIRN, GOLDMAN SACHS & CO.,
 DEUTSCHE BANK SECURITIES INC., J.P.
 MORGAN SECURITIES LLC, MACQUARIE
 CAPITAL (USA), INC., MERRILL LYNCH,
 PIERCE, FENNER & SMITH INCORPORATED,
 and MORGAN STANLEY & CO. LLC,

                              Defendants.


 CANYON CAPITAL ADVISORS LLC and
 EP CANYON LTD. (f/k/a PERMAL CANYON                     Civil Action No. 1:16-cv-09172-PKC
 IO LTD.),

                              Plaintiffs,

               vs.

 ANTONIO R. ALVAREZ, PETER
 BLACKMORE, AHMAD CHATILA, CLAYTON
 DALEY JR., EMMANUEL HERNANDEZ,
 GEORGANNE PROCTOR, STEVEN
 TESORIERE, MARTIN TRUONG, JAMES B.
 WILLIAMS, BRIAN WUEBBELS, RANDY H.
 ZWIRN, GOLDMAN SACHS & CO.,
 DEUTSCHE BANK SECURITIES INC., J.P.
 MORGAN SECURITIES LLC, MACQUARIE
 CAPITAL (USA), INC., MERRILL LYNCH,
 PIERCE, FENNER & SMITH INCORPORATED
 and MORGAN STANLEY & CO. LLC,

                              Defendants.


                        STIPULATION AND [PROPOSED] ORDER

       Plaintiffs in the above-captioned actions (“Plaintiffs”) and defendant Goldman Sachs &

Co. (“Goldman Sachs”) hereby stipulate, by and through their respective counsel, as follows:
        Case 1:16-md-02742-PKC Document 723
                                        722 Filed 07/13/20
                                                  07/10/20 Page 3 of 21




        WHEREAS Plaintiffs were permitted, pursuant to the Stipulation and Order entered by

the Court on October 5, 2018 (Dkt. 484), to participate in depositions noticed by plaintiffs in

Horowitz et al. v. SunEdison, Inc. et al., 16-cv-7917-PKC (S.D.N.Y.) (“Class Plaintiffs”);

        WHEREAS Class Plaintiffs noticed depositions of Matthew Gibson, Jean-Pierre

Boudrias, and Daniel Josephs held on October 26, 2018, November 2, 2018, and February 21,

2019 (collectively, the “Prior Goldman Sachs Depositions”), respectively;

        WHEREAS on July 25, 2019, Plaintiffs served a notice of deposition of Goldman Sachs

pursuant to Federal Rule of Civil Procedure 30(b)(6) (the “Original Notice”);

        WHEREAS on November 1, 2019, Goldman Sachs moved to quash the Original Notice

(Dkt. 674);

        WHEREAS, on November 7, 2019, the Court entered an Order (Dkt. 680) regarding

Goldman Sachs’ submission and the Original Notice; and

        WHEREAS, the parties have entered into this stipulation to proceed with discovery

consistent with the Court’s November 7, 2019 Order.

        IT IS HEREBY STIPULATED AND AGREED, by the undersigned counsel on behalf

of the parties, as follows:

        1.      Pursuant to the Court’s November 7, 2019 Order, Goldman Sachs hereby

designates the following testimony from the depositions of Matthew Gibson, Jean-Pierre

Boudrias, and Daniel Josephs, which shall have the same effect as if the testimony were given by

such deponent in the capacity of a corporate designee of Goldman Sachs in response to the

Original Notice pursuant to Federal Rule of Civil Procedure 30(b)(6):
Case 1:16-md-02742-PKC Document 723
                                722 Filed 07/13/20
                                          07/10/20 Page 4 of 21




                      Jean-Pierre Boudrias

                      Start          End
                      16:12         17:25
                      19:10         19:23
                      21:10         21:16
                      26:19         28:10
                      29:20         29:24
                      30:12          31:6
                      31:7          31:17
                      32:6          33:25
                      35:2          35:15
                      36:16         39:11
                      39:15          41:5
                      41:24          43:5
                      44:3           45:4
                      46:8          47:15
                      50:14         51:18
                      52:8          52:19
                      53:22         53:25
                      58:24          59:5
                      61:2          61:16
                      62:6          62:23
                      62:24          64:9
                      64:19         65:13
                      65:25          69:3
                      69:5           70:5
                      70:6          70:17
                      71:7           73:5
                      78:25         80:19
                      81:24         83:16
                      83:21          87:4
                      87:5          87:11
                      89:7           92:2
                      99:25         100:8
Case 1:16-md-02742-PKC Document 723
                                722 Filed 07/13/20
                                          07/10/20 Page 5 of 21




                      103:2        105:3
                     108:13       110:15
                     110:16        111:9
                      112:5       112:21
                      113:8       113:18
                      117:7       117:17
                      121:8        122:8
                      128:2        128:8
                      128:9       128:24
                     129:23       131:23
                      132:4       133:20
                     135:24       138:20
                     140:25        142:6
                      145:7       151:10
                     152:24        153:5
                      154:9       155:17
                     155:24       156:10
                     156:11       156:13
                     156:14       156:21
                     156:22       159:10
                     159:25       161:17
                     164:21       165:23
                     165:24        166:8
                     167:15       168:25
                     169:13       169:25
                      170:7        171:2
                     173:12        176:8
                      176:9        177:5
                     177:20       178:14
                     178:15       178:22
                     180:11        181:5
                      181:6       181:19
                     183:18       183:25
                     184:10       184:18
                     186:10       186:24
Case 1:16-md-02742-PKC Document 723
                                722 Filed 07/13/20
                                          07/10/20 Page 6 of 21




                     187:11       187:25
                     188:14       189:16
                     189:21       190:25
                     191:21       192:14
                      193:9       196:11
                      199:7       199:16
                     202:24       203:21
                     207:10       208:19
                     215:16        217:7
                     217:22        218:5
                     234:16        236:5
                     236:11       240:13
                      241:3       241:10
                     241:11       242:25
                     250:21       251:17
                     261:23        262:6
                     263:21        264:9
                     264:10       264:18
                     266:21       267:21
                     274:21       278:21
                     275:12       275:23
                     278:22        279:5
                      280:7       292:16
                     292:23        295:2
                     295:24       297:20
                      298:2        304:6
                        Matthew Gibson

                      Start         End
                      19:11        20:22
                      21:22        22:2
                      24:4         28:19
                      28:20        29:7
                      34:15        35:3
                      36:19        37:7
Case 1:16-md-02742-PKC Document 723
                                722 Filed 07/13/20
                                          07/10/20 Page 7 of 21




                      40:6         40:17
                      42:16        42:21
                      48:7         52:3
                      53:20        55:23
                      56:18        56:24
                      57:10        57:13
                      58:9         58:14
                      60:19        61:15
                      62:11        62:23
                      63:9         64:10
                      67:6         68:8
                      69:12        69:14
                      70:3         70:9
                      71:13        71:21
                      77:14        77:23
                      86:12        86:18
                      87:2         88:7
                      88:16        89:6
                      89:11        89:20
                      91:13        92:6
                      92:7         93:21
                      94:13        95:14
                      95:15        96:4
                      97:16        99:6
                      100:1        101:4
                      101:5       101:19
                     101:20       102:24
                     103:13       103:23
                     103:24       104:11
                     104:19       106:23
                      107:1       107:23
                      108:5       108:20
                     110:18       110:22
                      115:3       115:15
                      117:3       118:15
Case 1:16-md-02742-PKC Document 723
                                722 Filed 07/13/20
                                          07/10/20 Page 8 of 21




                      119:3       121:17
                     124:19        125:7
                     129:12       129:18
                      129:3        129:6
                     135:23        138:7
                     139:12       140:21
                      139:2        139:5
                      139:6        139:9
                      142:4       147:24
                      149:3        150:5
                     150:16        151:3
                     152:11       152:23
                     153:15       153:17
                     153:18       154:12
                     154:15       156:18
                     158:16       158:19
                     159:12       160:22
                     162:16        169:7
                     169:19       171:21
                      174:9       176:17
                     181:15        183:1
                     185:16        186:8
                      190:3       192:24
                      196:9       196:24
                      197:1       197:12
                     198:21        200:6
                     203:13       203:17
                     204:24        205:6
                     210:10        212:4
                     215:22       216:11
                     219:21        220:7
                      219:2       219:20
                     222:12       222:24
                     223:13       224:16
                     225:17       226:17
Case 1:16-md-02742-PKC Document 723
                                722 Filed 07/13/20
                                          07/10/20 Page 9 of 21




                     226:24         227:3
                      227:4        227:18
                     232:20        233:23
                     233:24        234:12
                     234:13        235:11
                     236:17         237:2
                     238:17        239:24
                     242:15        243:24
                         Daniel Josephs

                      Start          End
                      14:19         14:23
                      21:8           23:4
                      24:15          25:2
                      25:12         26:14
                      27:14         27:21
                      28:24         29:12
                      33:9          34:10
                      35:4          35:19
                      36:22          37:6
                      37:21         38:14
                      38:15         39:21
                      40:14          41:2
                      41:3          41:11
                      44:7          44:13
                      45:2           45:9
                      46:9           47:8
                      48:10          49:9
                      49:20          51:3
                      51:4          51:13
                      54:5          54:24
                      55:17         55:24
                      55:25         56:12
                      56:13         56:17
                      56:19         57:24
Case 1:16-md-02742-PKC Document 723
                                722 Filed 07/13/20
                                          07/10/20 Page 10 of 21




                      57:25        59:13
                      59:14         60:6
                      60:10        61:18
                      61:19        61:25
                      63:15        63:23
                      64:12        64:16
                      65:11        65:16
                      68:10        69:14
                      70:17         71:4
                      72:10        72:17
                      74:10         75:6
                      76:15        77:16
                      77:17         78:5
                      80:20        81:20
                      81:21         82:8
                       82:9        82:22
                       83:7         85:2
                      85:22        86:11
                      87:12        87:25
                       88:2        89:10
                      89:13        90:10
                      91:16        91:22
                      92:11        93:10
                      94:15        94:23
                      97:14        98:12
                      98:22        99:13
                      99:21        101:9
                      102:24       103:12
                      104:5        109:13
                      109:14       110:9
                      111:19       112:5
                      113:20       113:23
                      114:13       114:21
                      116:9        116:15
                      116:22       117:8
Case 1:16-md-02742-PKC Document 723
                                722 Filed 07/13/20
                                          07/10/20 Page 11 of 21




                      117:24       119:10
                      119:23       122:19
                      123:20       125:2
                      125:14       125:24
                      125:25       126:20
                      127:19       127:24
                      128:2        128;16
                      129:8        130:20
                      131:19       132:7
                      134:7        135:10
                      138:4        141:5
                      142:19       142:24
                      143:17       144:2
                      146:22       147:6
                      149:14       149:20
                      150:5        151:16
                      151:18       152:24
                      153:10       153:13
                      155:23       156:11
                      156:12       158:3
                      159:3        160:17
                      160:18       161:20
                      163:6        163:18
                      165:20       170:10
                      170:21       173:19
                      175:10       177:10
                      178:3        178:22
                      179:8        179:21
                      180:20       181:2
                      182:6        182:15
                      184:14       185:2
                      186:2        186:20
                      192:22       194:23
                      196:15       196:19
                      197:17       198:4
Case 1:16-md-02742-PKC Document 723
                                722 Filed 07/13/20
                                          07/10/20 Page 12 of 21




                      198:15       199:6
                      199:7        200:4
                      200:5        203:7
                      204:24       205:10
                      208:2        209:3
                      210:7        210:10
                      211:10       212:2
                      212:3        212:12
                      212:25       213:12
                      213:13       215:19
                      216:4        216:14
                      217:19       218:14
                      219:7        220:8
                      222:16       225:7
                      225:22       226:17
                      227:17       228:15
                      228:16       229:17
                      233:2        233:16
                      241:8        241:18
                      248:2        249:20
                      257:9        257:20
                      259:8        259:19
                      260:5        261:10
                      262:20       263:14
                      264:4        264:13
                      265:7        267:4
                      268:9        268:20
                      272:19       273:22
                      275:17       275:23
                      275:24       276:9
                      277:2        280:3
                      281:16       282:3
                      282:15       283:6
                      283:17       285:3
                      285:20       286:10
       Case 1:16-md-02742-PKC Document 723
                                       722 Filed 07/13/20
                                                 07/10/20 Page 13 of 21




                                     286:11            286:23
                                     286:24            287:23
                                     289:17            292:17
                                      295:3            295:25
                                     296:11            297:6
                                     297:17            297:25
                                      303:4            304:15
                                     305:12            308:6
                                     310:24            312:14
                                     312:19            313:14
                                      314:5            323:10
                                     323:20            324:20

       2.      Entering into this stipulation shall not constitute a waiver of any party’s

objections to such testimony except as follows: Other than as set forth in Paragraph 4, Goldman

Sachs shall not dispute that the foregoing testimony from the depositions of Matthew Gibson,

Jean-Pierre Boudrias, and Daniel Josephs shall have the same effect as if the testimony were

given by such deponent in the capacity of a corporate designee of Goldman Sachs in response to

the Original Notice pursuant to Federal Rule of Civil Procedure 30(b)(6).

       3.      Goldman Sachs will produce for a deposition a corporate designee and/or

designees to testify on behalf of the organization pursuant to the revised deposition notice

attached as Exhibit 1 (the “Revised Notice”) pursuant to Federal Rule of Civil Procedure

30(b)(6) (the “30(b)(6) Deposition”). Goldman Sachs’ agreement to the topics or subtopics set

forth in the Revised Notice shall not constitute a waiver—either express or implied—of any

privileges or other protections from disclosure, including, without limitation, the attorney-client

privilege and work product privilege.

       4.      Within 14 days following the 30(b)(6) Deposition(s), if Goldman Sachs identifies

any substantive inconsistency between specific testimony from the Prior Goldman Sachs
       Case 1:16-md-02742-PKC Document 723
                                       722 Filed 07/13/20
                                                 07/10/20 Page 14 of 21




Depositions designated pursuant hereto and particular answers provided during the 30(b)(6)

Deposition(s), Goldman Sachs may send Plaintiffs a letter explaining its intent to de-designate

the applicable testimony from the Prior Goldman Sachs Deposition(s) such that the testimony no

longer shall have the same effect as if the testimony were given by such deponent in the capacity

of a corporate designee of Goldman Sachs in response to the Original Notice pursuant to Federal

Rule of Civil Procedure 30(b)(6). Such letter shall identify, for each portion of applicable

testimony that Goldman Sachs seeks to de-designate: (a) the purportedly inconsistent testimony

provided at the 30(b)(6) Deposition(s); (b) a representation by Goldman Sachs’ counsel that the

purportedly inconsistent testimony provided at the 30(b)(6) Deposition is accurate; and (c) when

the purported inconsistency is one based on objective fact, a representation that the testimony

being de-designated is inaccurate. Plaintiffs shall then, within 14 days, respond in writing to

Goldman Sachs’ letter stating whether Plaintiffs consent to each of Goldman Sachs’ requested

de-designations, and, if Plaintiffs do not consent to all such requested de-designations (which

consent shall not be unreasonably withheld), explaining as to each requested de-designation to

which Plaintiffs do not consent: (y) why Plaintiffs believe that Goldman Sachs has not identified

the requisite substantive inconsistency; or (z) why Plaintiffs believe that the portion of testimony

being de-designated is accurate and the corresponding purportedly inconsistent testimony is

inaccurate (including the record support for such belief). If there remain disagreements between

the parties regarding Goldman Sachs’ requested de-designations, then on or before September

30, 2020, Goldman Sachs may file a letter motion with the Court requesting that the Court

enforce this stipulation by de-designating the applicable testimony that Goldman Sachs requests

be de-designated to which Plaintiffs did not consent, such that the identified testimony no longer

shall have the same effect as if it were given by such deponent in the capacity of a corporate
       Case 1:16-md-02742-PKC Document 723
                                       722 Filed 07/13/20
                                                 07/10/20 Page 15 of 21




designee of Goldman Sachs in response to the Original Notice pursuant to Federal Rule of Civil

Procedure 30(b)(6). Unless and until any such letter motion is granted by the Court, all of the

testimony set forth in Paragraph 1 (other than de-designations proposed by Goldman Sachs for

which Plaintiffs have not withheld consent, which de-designations shall take effect immediately

following Plaintiffs’ transmission of their response letter or, if Plaintiffs have not sent a timely

response letter, on the 30th day following the 30(b)(6) Deposition(s)) shall have the same effect

as if the testimony were given by such deponent in the capacity of corporate designee of

Goldman Sachs in response to the Original Notice pursuant to Federal Rule of Civil Procedure

30(b)(6).
       Case 1:16-md-02742-PKC Document 723
                                       722 Filed 07/13/20
                                                 07/10/20 Page 16 of 21




DATED: July 10, 2020

Stipulated and agreed to by:

                               /s/ Andrew J. Rossman
                               Andrew J. Rossman
                               51 Madison Avenue
                               New York, NY 10010
                               Telephone: (212) 849-7000
                               Facsimile: (212) 849-7100
                               andrewrossman@quinnemanuel.com

                               Counsel for Kearny Plaintiffs

                               /s/ Jonathan Pickhardt
                               Jonathan Pickhardt
                               51 Madison Avenue
                               New York, NY 10010
                               Telephone: (212) 849-7000
                               Facsimile: (212) 849-7100
                               jonathanpickhardt@quinemanuel.com

                               Counsel for Canyon Plaintiffs


                               /s/ Frank J. Broccolo
                               Frank J. Broccolo
                               7083 Hollywood Boulevard
                               Los Angeles, CA 90028
                               Telephone: (310) 373-3305
                               frank@Broccololaw.com

                               Counsel for Plaintiffs
      Case 1:16-md-02742-PKC Document 723
                                      722 Filed 07/13/20
                                                07/10/20 Page 17 of 21




                                    /s/ Daniel C. Lewis
                                    SHEARMAN & STERLING LLP
                                    Adam S. Hakki
                                    Daniel C. Lewis
                                    Adam J. Goldstein
                                    599 Lexington Avenue
                                    New York, NY 10022
                                    Telephone: (212) 848-4000
                                    Facsimile: (212) 848-7179
                                    adam.hakki@shearman.com
                                    daniel.lewis@shearman.com
                                    adam.goldstein@shearman.com

                                    Counsel for the Underwriter Defendants



SO ORDERED.

This _13__ day of __July______, 2020.


___________________________________
           P. Kevin Castel
      United States District Judge
Case 1:16-md-02742-PKC Document 723
                                722 Filed 07/13/20
                                          07/10/20 Page 18 of 21




                  EXHIBIT 1
        Case 1:16-md-02742-PKC Document 723
                                        722 Filed 07/13/20
                                                  07/10/20 Page 19 of 21




                                      Goldman Sachs Rule 30(b)(6) Topics1

        1.       Goldman’s knowledge of the process by which the Preferred Shares acquired by

the Canyon Plaintiffs and the Kearny Plaintiffs can be traced, as well as: (a) Goldman’s knowledge

of every account and the holder of every account in which the Preferred Shares acquired by

Plaintiffs were deposited prior to being deposited into Plaintiffs’ accounts; (b) the contents and

creation history of the document bearing the bates stamp GS_SUNE_00406851, and whether and

how that document reflects the tracing history of the Preferred Shares; (c) whether Goldman served

as a “billing and delivering” Underwriter for the Preferred Offering, as the term was used by Daniel

Josephs during his deposition; (d) whether and when the Preferred Shares passed through a

syndicate account belonging to Goldman or an affiliate or subsidiary of Goldman; and (e) whether

some or all of the Preferred Shares passed through a syndicate account belonging to Goldman or

an affiliate or subsidiary of Goldman before going to the investors in the Preferred Offering.

        2.       [A]      Any disclosures made by Goldman to wall-crossed investors in the

Preferred Offering.

                 [B]      SunEdison’s Disclosures in the Offering Documents, including, but not

limited to: (i) Goldman’s knowledge or awareness of any of the disclosures in the Offering

Documents related to the First Margin Call and the Margin Loan (including its characterization as

recourse or non-recourse), the Goldman Loan, the use of proceeds of the Preferred Offering,

SunEdison’s accounts payable, SunEdison’s cash balances and use of cash committed for

construction, and the effectiveness of SunEdison’s internal controls over financial reporting

(collectively, the “Disclosures”); (ii) all communications within Goldman or between Goldman



1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
Plaintiffs’ Notice of Rule 30(b)(6) Deposition to Goldman Sachs & Co. dated July 25, 2019.



                                                         1
       Case 1:16-md-02742-PKC Document 723
                                       722 Filed 07/13/20
                                                 07/10/20 Page 20 of 21




and others concerning or relating to any of the Disclosures in the context of the Preferred Offering;

and (iii) any advice received by Goldman, the other Underwriter Defendants, or SunEdison

concerning or relating to the Disclosures in the context of the Preferred Offering, including from

in-house counsel, outside counsel, or auditors.

       3.      Goldman’s due diligence relating to or concerning the Preferred Offering specific

to the following: (a) the Goldman employees and groups involved and their respective contacts at

SunEdison; (b) as to the Commitments Committee memorandum for the Preferred Offering, the

Goldman employees, groups, and outside parties involved in its preparation, and the work involved

in its preparation; (c) the types of records maintained by Goldman of the due diligence performed,

including how those records were shared internally at Goldman; (d) Goldman’s policies and

practices relating to or concerning due diligence, and facts relating to whether and the extent to

which those policies or practices were followed in connection with due diligence relating to the

Preferred Offering; (e) any third-party advice Goldman relied on in connection with due diligence

relating to the Preferred Offering, including who gave the advice, when the advice was given, what

the advice was, and—to Goldman’s knowledge—the facts upon which such advice was based; (f)

Goldman’s communications with any consultants, creditors, or vendors of SunEdison in

connection with Goldman’s due diligence relating to or concerning the Preferred Offering,

including (if there were no such communications) why such communications did not occur; (g)

the purported due diligence described in, and contents of, the documents that were produced by

Goldman that were cited in Goldman’s Amended Response to Plaintiffs’ Interrogatory No. 9; and

(h) any due diligence concerning or relating to: (i) the First Margin Call, including its disclosure,

SunEdison’s ability to pay the First Margin Call, and the sources of cash used to satisfy the First

Margin Call; (ii) the disclosure of the Goldman Loan; (iii) SunEdison’s liquidity, cash flows, cash




                                                  2
       Case 1:16-md-02742-PKC Document 723
                                       722 Filed 07/13/20
                                                 07/10/20 Page 21 of 21




balances (including free or unrestricted cash and cash committed for construction projects),

accounts payable balances, cost of capital, and/or access to financing; (iv) the characterization as

recourse or non-recourse of the Margin Loan and Exchangeable Notes; (v) whether SunEdison

was in compliance with its debt covenants under the Indenture for its 2.375% Convertible Senior

Notes due 2022; and (vi) any due diligence that Goldman otherwise intends to rely on at trial.

       4.      The Goldman Loan, including, but not limited to: (a) the terms of the Goldman

Loan relating to collateral, use of proceeds, and the interest rate on the loan; (b) Goldman’s

knowledge or awareness of the fees paid by SunEdison in connection with the Goldman Loan;

specifically, the amount of such fees, the recipient of payment for such fees, and the purpose for

such fees; (c) the negotiations of the Goldman Loan, including how any proposed terms of the loan

changed throughout negotiations, including all terms relating to collateral, use of proceeds, and

the interest rate on the loan; (d) the timing of closing on the Goldman Loan; (e) any internal

communications or opinions within Goldman that the proceeds of the Goldman Loan should not

be used to fulfill SunEdison’s obligations in connection with the First Margin Call; (f) Goldman’s

expectations as to how SunEdison would use the proceeds of the Goldman Loan; and (g)

Goldman’s knowledge or awareness as to how SunEdison used the proceeds of the Goldman Loan.

       5.      Goldman’s knowledge or awareness from June 30, 2015 until August 21, 2015 of

SunEdison’s liquidity, cash flows, cash balances (including free or unrestricted cash and cash

committed for construction projects), accounts payable balances, and cost of capital, and/or access

to financing, including: (a) the sources of cash used to satisfy the First Margin Call; (b)

SunEdison’s treatment of available liquidity under its warehouse facilities in any financial model

prepared by SunEdison on or after January 1, 2015; and (c) whether SunEdison was deferring or

delaying payments on accounts payable.




                                                 3
